Per Curiam.
This appeal challenges defendant’s conviction entered on his plea of guilty of the crime *629of illegal possession I of narcotic drugs, CLS 1961, § 335.153 (Stat Ann 1957 Bev §18.1123). The allegation on appeal is that the requirements of GrCB 1963, 785.3, were not complied with in that the trial judge did not inform the defendant of the right to have counsel appointed for him and have a jury trial so as to render this a valid plea of guilty.
A reading of the transcript of the arraignment proceedings, which took place on June 9, 1967, reveals that the trial judge clearly informed the defendant of his right to a jury trial and to have counsel appointed. The fact that the trial judge at the time of the taking of the plea, which was on July 26, 1967, the date set for trial, did not again apprise the defendant of his rights, in no way constitutes a denial of the defendant’s constitutional rights or a miscarriage of justice.
Affirmed.
Lesinski, C. J., and Fitzgerald and Templen, JJ., concurred.